                                                                                  Case 2:19-cv-02220-JCM-DJA Document 33
                                                                                                                      32 Filed 05/11/20
                                                                                                                               05/08/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   HUYLEE CHING, an individual;                              Case No.: 2:19-cv-02220-JCM-DJA
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12   WELLS FARGO BANK, N.A., a national                          STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  banking association; RECEIVEABLES                             DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   PERFORMANCE MANAGEMENT, LLC, a                            TRANS UNION LLC WITH PREJUDICE
                                                                                  foreign limited liability company; EQUIFAX
                                           Las Vegas, Nevada 89123




                                                                             14   INFORMATION SERVICES, LLC, a foreign
                                                                                  limited-liability company; EXPERIAN
                                                                             15   INFORMATION SOLUTIONS, INC., a foreign
                                                                                  corporation; TRANS UNION LLC, a foreign
                                                                             16   limited-liability company;
                                                                             17                                          Defendants.
                                                                             18              Plaintiff, Huylee Ching (“Plaintiff”), and Defendant, Trans Union LLC (“Trans Union”)
                                                                             19   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             20              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             21   the court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:19-cv-02220-JCM-DJA Document 33
                                                                                                                      32 Filed 05/11/20
                                                                                                                               05/08/20 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Trans Union, with Plaintiff and Trans Union each bearing their own

                                                                              2   attorneys’ fees and costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: May 8, 2020                                  Dated: May 8, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                       QUILLING SELANDER LOWNDS
                                                                              6    KEVIN L. HERNANDEZ                                  WINSLETT & MOSER, P.C
                                                                              7    /s/ Kevin L. Hernandez                              /s/ Jennifer Bergh
                                                                                   Kevin L. Hernandez, Esq.                            Jennifer Bergh, Esq.
                                                                              8    Nevada Bar No. 12594                                Nevada Bar No. 14480
                                                                                   8872 S. Eastern Avenue, Suite 270                   6900 N. Dallas Parkway, Suite 800
                                                                              9    Las Vegas, Nevada 89123                             Plano, Texas 75024
                                                                                   kevin@kevinhernandezlaw.com                         jbergh@qslwm.com
                                                                             10    Attorney for Plaintiff                              etijerina@qslwm.com
                                                                                                                                       Attorneys for Trans Union LLC
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                   Dated: May 8, 2020
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                   SNELL & WILMER L.L.P.
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                                   /s/ Tanya N. Lewis
                                                                             14    Tanya N. Lewis, Esq.
                                                                                   Nevada Bar No. 8855
                                                                             15    3883 Howard Hughes Parkway, Suite 1100
                                                                                   Las Vegas, Nevada 89169
                                                                             16    kdove@swlaw.com
                                                                                   tlewis@swlaw.com
                                                                             17    hbethancourt@swlaw.com
                                                                                   sballif@swlaw.com
                                                                             18    mcamacho@swlaw.com
                                                                                   Docket_LAS@swlaw.com
                                                                             19    Attorneys for Defendant Wells Fargo Bank,
                                                                                   N.A.
                                                                             20
                                                                                   Dated: May 8, 2020
                                                                             21
                                                                                   NAYLOR & BRASTER                                    IT IS SO ORDERED:
                                                                             22
                                                                                   /s/ Andrew J. Sharples
                                                                             23    Andrew J. Sharples, Esq.                            ____________________________________
                                                                                   Nevada Bar No. 1866                                 UNITED STATES DISTRICT JUDGE
                                                                             24    1050 Indigo Drive, Suite 200
                                                                                   Las Vegas, NV 89145                                          May 11, 2020
                                                                             25    jbraster@nblawnv.com                                DATED: ____________________________
                                                                                   asharples@nblawnv.com
                                                                             26    areams@nblawnv.com
                                                                                   Attorneys for Defendant Experian
                                                                             27    Information Solutions, Inc.
                                                                             28

                                                                                                                               Page 2 of 2
